PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mingxi Zhao, et al. 
Application No. 16/763,551
Filed: May 12, 2020
For: Methods and Apparatus for Detecting and Recognizing Graphical Character Representations in Image Data Using Symmetrically-Located Blank Areas
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition filed May 7, 2021, to revive the above-identified 
application under the unintentional provisions of 37 CFR 1.137(a).

 The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before February 22, 2021, as required by the Notice of Allowance and Fee(s) Due mailed November 20, 2020, which set a period for reply of three (3) months. Accordingly, the abandonment of this application is February 23, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the required reply in the form the $1,200.00 issue fee, (2) the petition fee of $2,100.00; and (3) a proper statement of unintentional delay.  

This application is being referred to Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-1058.  
Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.
 

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions